Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 08/17/2021 has been entered. Claim(s) 2 is/are cancelled and pending claims 1, 3-10 are addressed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 1.
Page 9 of the specification indicates the locking mechanism includes a fixing base, handle, a torsion spring, and a button. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the shower head main body” for clarity of the claim scope. 
	Claims 3-10 are indefinite due to their dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 20020113145).
Re claim 1, Wong discloses a direction-adjustable shower head fixing structure (figs. 1-2 and 38), comprising a shower head main body (10, 18) and a connecting seat and detachably connected (detachable via removal of 448) to the connecting seat (14) through a connecting structure (ball shown on 14) so that the shower head main body (4) is removable and separated from the connecting seat (fig. 2 shows separated components as claimed), the connecting structure comprising a ball joint (ball tip shown on 14) fixed to the connecting seat and a locking mechanism (16, 20, 448 holds onto the ball, 16, 20 and 448 together is considered equivalent to the disclosed “locking mechanism” since it is has the structure capable of performing the recited function; see fig. 38) disposed in the shower head main body for holding or releasing the ball joint (removal of 448 can release the ball joint on 14), 
wherein the connecting seat has a connecting end (neck adjacent the ball tip on 14) for connecting the shower head main body, the ball joint (ball tip on 14) of the connecting structure is fixedly connected to the connecting end (neck adjacent the ball tip on 14), a ball head (ball of the ball tip) of the ball joint extends out of the connecting end (neck), and a top of the shower head main body having an opening (74 or opening directly downstream of 74) through which the ball head of the ball joint is insertable (see figs. 2 and 38); and 
wherein the connecting seat comprises a water inlet opening (at 452, opening upstream of 450) for connection with a water source (par. 76) and a water outlet opening (450) for connection with a shower head main body (10, 18)
wherein the connecting seat is partly hollowed (14 is hollowed, see fig. 38) to define a water passage (passage inside 14) connected between the water inlet opening (at 452) and the water outlet opening (450) to supply water from the water inlet opening to the water outlet opening (450) for feeding the water to the shower head main body (10, 18) through the connection between the water outlet opening and the shower head main body, the connecting end (at the neck of 14) of the connecting seat being a solid portion (neck of 14 is a solid/rigid three dimensional structural portion) of the connecting seat. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thong (US 20050263617).
Re claim 1, Thong discloses a direction-adjustable shower head fixing structure (figs. 2, 5), comprising a shower head main body (50, 70) and a connecting seat (cylindrical part of 55), the shower head main body being movably and detachably connected (detachable via removal of 45) to the connecting seat (cylindrical part of 55) through a connecting structure (ball shown on 55) so that the shower head main body (50, 70) is removable and separated from the connecting seat (fig. 2 shows separated components as claimed), the connecting structure comprising a ball joint (ball tip shown on 55) fixed to the connecting seat (cylindrical part of 55) and a locking mechanism (60, 65, 45 hold onto the ball, which are considered equivalent to the disclosed “locking mechanism” since it is has the structure capable of performing the recited function; see fig. 5) disposed in the shower head main body (50, 70) for holding or releasing the ball joint (removal of 45 can release the ball joint on 55).

wherein the connecting seat has a connecting end (neck adjacent the ball tip on 55) for connecting the shower head main body (50, 70), the ball joint (ball tip on 55) of 
wherein the connecting seat comprises a water inlet opening (upstream opening of 55 shown in fig. 5) for connection with a water source (par. 32, 33) and a water outlet opening (opening surrounded by 65 shown in fig. 5) for connection with a shower head main body (50, 70);
wherein the connecting seat (cylindrical part of 55 is hollowed) is partly hollowed (see fig. 5) to define a water passage (passage inside 55) connected between the water inlet opening (of 55) and the water outlet opening (of 55) to supply water from the water inlet opening to the water outlet opening (opening surrounded by 65) for feeding the water to the shower head main body (50, 70) through the connection between the water outlet opening and the shower head main body, the connecting end (at the neck of 55) of the connecting seat being a solid portion (neck of 55 is a solid/rigid three dimensional structural portion) of the connecting seat. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0083991) in view of Clayton (US 2007/0253764).
Re claim 1, Lin discloses a direction-adjustable shower head fixing structure (shown in fig. 1), comprising a shower head main body (1) and a connecting seat (23), the shower head main body (1) being movably and detachably connected (as shown in figs. 3-5) to the connecting seat (23) through a connecting structure (211) so that the shower head main body (1) is removable and separated from the connecting seat (23), the connecting structure comprising a joint (211 is a coupling joint structure) fixed to the connecting seat (23 via screw 22) and a locking mechanism (magnetic members 3) disposed in the shower head main body (1) for holding or releasing the joint (211) wherein the connecting seat comprises a connecting end (21) for connecting to the shower head main body (1), and the joint (211) of the connecting structure is fixedly connected to the connecting end (21) such that a head of the joint (head of 211) extends out of the connecting end (21), a top of the shower head main body having an opening (111) through which the head (head of 211) of the joint is insertable (see fig. 6); and wherein the connecting seat (23) comprises a water inlet opening (at 26) for 
Lin does not teach the joint of the connecting structure is a ball shaped joint.
However, Clayton discloses a ball and socket coupling with a locking mechanism (shown in figs. 1 and 4). Clayton’s disclosure is reasonably pertinent to the ball and socket coupling feature/problem with which the applicant was concerned. 
Various coupling structures are known to be used alternatively in a wide range of applications, including in shower heads. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Clayton to substitute the conical joint and magnet coupling structure in Lin with the ball/socket joint and lock taught by Clayton. The substitution of one known element (the conical joint and magnet coupling structure) as taught by Lin with another (the ball/socket joint and lock) as taught by Clayton would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of coupling structure would have yielded predictable results, namely, coupling shower head to the shower head support. 

Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive. 
With regard to Wong and Thong references:
On page 7-8, applicant argues that Wong and Thong references fail to teach the shower head being directly removable from a connecting seat, and that the invention suggests a hose connecting between the connecting seat and the shower head to supply water in an indirect manner, from the connecting seat to the shower head. 
In response to applicant's argument that the references fail to show the mentioned features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to new combination of Lin in view of Clayton: 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior arts, including Wong (US 20020113145), Thong (US 20050263617), Lin (US 20200156090), and Clayton (US 20070253764), disclose various features of the claimed shower head but fails to teach the combined features of the locking mechanism in the shower head assembly defined claim 3. Claims 4-10 include all limitations of claim 3 and therefore are also found allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752